NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                     AUG 25 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 DONALD ALPHONSO ALLEN,                           No. 15-16505

                      Plaintiff-Appellant,        D.C. No. 3:14-cv-08235-SRB-
                                                  DMF
    v.

 CHARLES L. RYAN, et al.,                         MEMORANDUM*

                      Defendants-Appellees.

                     Appeal from the United States District Court
                              for the District of Arizona
                      Susan R. Bolton, District Judge, Presiding

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

         Donald Alphonso Allen appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging excessive force and deliberate

indifference claims arising out of events that occurred while he was in Arizona

state prison. We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm in part, reverse in part,

and remand.

       The district court properly dismissed Allen’s claims against defendants

Ryan, Rider, Management Training Corporation, and “Capts, Sgts, and Lts of the

first shift staff,” because Allen failed to allege facts sufficient to state a plausible

claim for relief. See Starr v. Baca, 652 F.3d 1202, 1207-08 (9th Cir. 2011) (a

supervisor is liable under § 1983 only if he or she is personally involved in the

constitutional deprivation or there is a “sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation” (citation and

internal quotation marks omitted)). Moreover, the district court did not abuse its

discretion by denying Allen’s motion for leave to amend his complaint against

these defendants because amendment would have been futile. See Gordon v. City

of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (setting forth standard of review

and explaining that leave to amend may denied if amendment would be futile).

       The district court denied Allen’s motion for additional time to serve

defendant Denoyer and dismissed Allen’s claims against Denoyer for failure to

serve. However, Allen demonstrated good cause to extend the time for service.

See Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994) overruled on other

                                            2                                      15-16505
grounds by Sandin v. Conner, 515 U.S. 472, 483–84 (1995) (“So long as the

prisoner has furnished the information necessary to identify the defendant, the

marshal’s failure to effect service is automatically good cause” (citation and

internal quotation marks omitted)); In re Sheehan, 253 F.3d 507, 511 (9th Cir.

2001) (setting forth standard of review); Puett v. Blandford, 912 F.2d 270, 273 (9th

Cir. 1990) (party proceeding in forma pauperis is entitled to have summons and

complaint served by United States Marshal).

      Moreover, the district court erred by dismissing Allen’s claims against

Denoyer as barred by the applicable statute of limitations without providing Allen

with an opportunity to demonstrate whether he was entitled to equitable tolling.

See Cervantes v. City of San Diego, 5 F.3d 1273-77 (9th Cir. 1993) (determination

of equitable tolling ordinarily requires reference to materials outside of the

complaint and generally cannot be resolved on the face of the pleadings alone).

      In sum, we affirm the district court’s dismissal of Allen’s claims against all

defendants except Denoyer, and affirm the district court’s denial of Allen’s motion

for leave to amend his complaint. We reverse the district court’s dismissal of

Allen’s claims against Denoyer for failure to serve and as barred by the statute of

limitations and remand for further proceedings.

                                           3                                     15-16505
Allen’s request to appoint counsel, set forth in the opening brief, is denied.

AFFIRMED in part, REVERSED in part, and REMANDED.




                                    4                                    15-16505